     Case 1:20-cv-00561-DAD-EPG Document 14 Filed 06/04/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ROGELIO MAY RUIZ,                                 No. 1:20-cv-00561-DAD-EPG (PC)
12                       Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   A. LEVYA, et al.,                                 PLAINTIFF’S REQUEST TO PROCEED IN
                                                       FORMA PAUPERIS
15                       Defendants.
                                                       (Doc. Nos. 2, 8, 13)
16

17

18          Plaintiff Rogelio May Ruiz is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. § 1983. On April 16, 2020, plaintiff commenced this action by filing a

20   complaint (Doc. No. 1) and a motion to proceed in forma pauperis (Doc. No. 2). The matter was

21   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

22   302.

23          On April 21, 2020, the assigned magistrate judge issued findings and recommendations

24   recommending that plaintiff’s application to proceed in forma pauperis be denied and that he be

25   required to pay the $400.00 filing fee in full to proceed with this action because: (1) he is subject

26   to the three strikes bar under 28 U.S.C. § 1915(g); and (2) the allegations of plaintiff’s complaint

27   do not satisfy the “imminent danger of serious physical injury” exception to § 1915(g). (Doc.

28   No. 8 at 2–4.) Those findings and recommendations were served on plaintiff and contained
                                                       1
     Case 1:20-cv-00561-DAD-EPG Document 14 Filed 06/04/20 Page 2 of 3

 1   notice that any objections thereto were to be filed within twenty-one (21) days after service. (Id.

 2   at 4.) On May 18, 2020, plaintiff filed objections to the pending findings and recommendations.

 3   (Doc. No. 13.)

 4          In his objections to the pending findings and recommendations, plaintiff does not address

 5   the magistrate judge’s finding that the allegations set forth in plaintiff’s complaint are insufficient

 6   to trigger the “imminent danger of serious physical injury” exception under § 1915(g). Rather,

 7   plaintiff asserts that the dismissal orders relied upon in the findings and recommendations were

 8   “an injustice” and accordingly requests reconsideration of those dismissals because he was unable

 9   to understand the proceedings and he did not have access to his legal documents. (Id. at 3–6.)

10   Plaintiff’s request—that the court in this action reconsider dismissal orders in plaintiff’s other

11   actions—is an impermissible collateral attack on those judgements, see Hoffman v. Pulido, 928

12   F.3d 1147, 1150-51 (9th Cir. 2019). In addition, the undersigned has reviewed the dockets in the

13   three district court cases that the magistrate judge determined qualify as strike dismissals, and

14   plaintiff did not file a Rule 60(b) motion for reconsideration in any of them. Moreover, plaintiff

15   appealed only one of those dismissal orders to the Ninth Circuit, which subsequently dismissed

16   plaintiff’s appeal as frivolous. (See Doc. No. 8 at 3.) Indeed, the magistrate judge found that that

17   Ninth Circuit dismissal order qualified as a prior strike as well. (Id.)

18          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

19   conducted a de novo review of the case. Having carefully reviewed the entire file, including

20   plaintiff’s objections, the undersigned concludes that the findings and recommendations are
21   supported by the record and proper analysis.1

22          Plaintiff also requests that the court appoint counsel to represent him in this action and to

23   interpret for him because plaintiff only speaks Spanish and “can’t litigate or understand [] court

24   rules or terminology.” (Doc. No. 13 at 1.) However, plaintiff’s request is premature because he

25   1
       The undersigned notes that the findings and recommendations relied upon four prior cases that
26   were dismissed and counted all of them as strikes under 28 U.S.C. § 1915(g). The undersigned
     disagrees with the magistrate judge’s conclusion that the dismissal in Ruiz v. McGuire, 3:16-cv-
27   0388-AJB-BLM, (S.D. Cal. May 9, 2016) constitutes a strike under § 1915(g). However, because
     the court agrees that the other three dismissals count as strikes, the analysis and conclusion
28   remain the same.
                                                       2
     Case 1:20-cv-00561-DAD-EPG Document 14 Filed 06/04/20 Page 3 of 3

 1   has not yet complied with the requirements of § 1915 to proceed with this action. Accordingly,

 2   the court will deny plaintiff’s request for appointment of counsel, without prejudice to plaintiff

 3   refiling his request after he pays the required filing fee to proceed with this action.

 4          Accordingly:

 5          1.      The findings and recommendations issued on April 21, 2020 (Doc. No. 8), are

 6                  adopted;

 7          2.      In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

 8                  pauperis (Doc. No. 2) is denied;

 9          3.      Within twenty-one (21) days following service of this order, plaintiff shall pay the

10                  $400.00 filing fee in full to proceed with this action;

11          4.      Plaintiff’s failure to pay the filing fee within the specified time will result in the

12                  dismissal of this action;

13          5.      Plaintiff’s request for appointment of counsel (Doc. No. 13) is denied without

14                  prejudice; and

15          6.      This matter is referred back to the assigned magistrate judge for proceedings

16                  consistent with this order.

17   IT IS SO ORDERED.
18
        Dated:     June 3, 2020
19                                                          UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        3
